    Case 3:19-cv-01547-M-BH Document 32 Filed 02/03/21                      Page 1 of 2 PageID 854



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

DAVID LYMAN SPALDING,                                 )
     ID # 47371-177,                                  )
            Movant,                                   )
                                                      )
vs.                                                   )   No. 3:19-CV-1547-M-BH
                                                      )
                                                      )
ADMINISTRATIVE OFFICE OF THE                          )
COURTS, et al.,                                       )
            Respondents.                              )   Referred to U.S. Magistrate Judge1

              RECOMMENDATION REGARDING REQUEST TO PROCEED
                      IN FORMA PAUPERIS ON APPEAL

       Before the Court is the movant’s Certificate of Inmate Trust Account, received on March
20, 2020 (doc. 31), which is liberally construed as a motion to proceed in forma pauperis on appeal.

        (X)     The request for leave to proceed in forma pauperis on appeal should be DENIED
                because the Court should certify under Fed. R. App. P. 24(a)(3) and 28 U.S.C. §
                1915(a)(3) that the appeal is not taken in good faith, and that it presents no legal
                points of arguable merit and is therefore frivolous for the reasons set forth in the
                order filed in this case on December 23, 2019 (doc. 20). The request also should
                be denied because the movant has failed to provide a signed affidavit or certificate
                of inmate trust account for the six-month period preceding his notices of appeal to
                show that he is a pauper. See 28 U.S.C. § 1915(a)(2).

        (X)     Although this appeal should be certified as not taken in good faith under 28 U.S. C.
                § 1915(a)(3) and Fed. R. App. P. 24(a)(3), the movant may challenge this finding
                under Baugh v. Taylor, 117 F. 3d 197 (5th Cir. 1997), by filing a separate motion
                to proceed IFP on appeal with the Clerk of Court, U.S. Court of Appeals for the
                Fifth Circuit, within 30 days of the district court’s order. The cost to file a motion
                to proceed on appeal with the Fifth Circuit is calculated below, and if the movant
                moves to proceed on appeal in forma pauperis, the prison authorities should be
                directed to collect the fees as calculated in this order:

                (X)      The movant should be assessed an initial partial fee of $.34. See 28 U.S.C.
                         § 1915(b)(1).

                (X)      Thereafter, the movant should pay $504.66, the balance of the filing fees,
                         in periodic installments. The movant is required to make payments of 20%

1
 By Amended Miscellaneous Order No. 6 (adopted by Special order No. 2-59 on May 5, 2005), requests to proceed
in forma pauperis on appeal are automatically referred.
Case 3:19-cv-01547-M-BH Document 32 Filed 02/03/21            Page 2 of 2 PageID 855



                 of the preceding month’s income credited to his prison account until he has
                 paid the total filing fees of $505.00.

    SIGNED this 3rd day of February, 2021.
